Exhibit 99.1 PRESS RELEASE Ormat Technologies Contact: Investor Relations Contact: Dita Bronicki Rob Fink/Brad Nelson CEO KCSA Strategic Communications 775-356-9029 212-896-1206 (Rob) /212-896-1217 (Brad) dbronicki@ormat.com rfink@kcsa.com / bnelson@kcsa.com Ormat Technologies Reports 2014 First Quarter Results Record quarterly revenues in the electricity segment, increase 38.8% to $94.8 million Net income of $21.6 million or $0.47 per share attributable to company's shareholders EBITDA grew 54.4% and reached $70.6 million RENO, Nevada, May 8, 2014 Ormat Technologies, Inc. (NYSE: ORA) announced today its financial results for the first quarter of 2014. Quarterly financial highlights compared to the same quarter last year: • Quarterly revenues increased 19.8% to $142.4 million ; • Gross margin increased from to 22.5% to 37.5%; • Operating income reached $42.6 million compared to $7.7 million; • Net income attributable to the company
